DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 07/16/2021 has been entered. Claims 1-3 have been amended and claim 4 is cancelled. Claims 1-3 and 5-6 are pending. Applicants amendment to the claims have overcome 112(b) rejection previously set forth in the Non-Final Rejection mailed 03/15/2021.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/04/2021 has been considered by the examiner.
	Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 rejected under 35 U.S.C. 103 as being unpatentable over Nakama (JP 2006-117186), in view of Miyazaki et al. (US 6,109,320). 
The examiner provides marked-up reproductions of applicable drawings (as needed) to facilitate discussion of the prior art.
Regarding claim 1, Nakama discloses a heavy-duty pneumatic radial tire, see pg. 1 – Technical Field. The tire is configured to have a bead portion 2 to include a bead core 4; a carcass which extends from a tread portion carcass including a folded portion folded from an inner side in a tire width direction toward an outer side in the tire width direction of the bead portion and a carcass body portion continued to the folded portion and extended to a tread portion”. 

[AltContent: arrow][AltContent: arrow][AltContent: textbox (Outer side)][AltContent: textbox (Inner Side)][AltContent: textbox (Tire width direction)][AltContent: textbox (Carcass turn-up portion)][AltContent: textbox (Carcass main body portion)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


The tire is further configured to have a bead portion reinforcement rubber sheet 6 that is arranged to cover at least a part of the bead portion and thus corresponds to the claimed “chafer”. Additionally, the bead core 4 is formed in a hexagonal shape having a bottom surface along the tire width direction formed at an inner side in the tire radial direction, in a sectional 
While Nakama discloses the claimed tire structure; it does not illustrate pertinent tire design such as the tread and sidewall portions, neither does it explicitly disclose the rubber sheet includes organic fibers; or the use of the claimed inequality. However, one in seeking to design a tire suitable for heavy loads would look to the prior art for details thereof.
Miyazaki discloses a heavy duty radial tire, see abstract. The tire is configured to have a bead portion 4, bead core 5, carcass main body portion 6A, carcass turn-up portion 6B, chafer 14, bead reinforcing layer 10, tread portion 2, and sidewall portion 3. And as depicted below, taking the bead reinforcing layer 10 height h6, as the claimed linear distance L1 between the bead core innermost portion and the radially outermost end of the bead reinforcing layer 10; and a linear distance L2 between the bead innermost portion and a carcass outermost portion, which is a portion of the carcass body portion at an outermost side in the tire width direction. It is readily seen that L1/L2 ≤ 5/12. Additionally, Miyazaki discloses the bead reinforcing layer 10 comprises organic fiber cords, see Col 4 lines 50-56.
[AltContent: connector][AltContent: connector][AltContent: textbox (L1)][AltContent: arrow][AltContent: arrow][AltContent: textbox (L2)]
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bead reinforcing structure of Nakama in the claimed manner as taught by Miyazaki to provide a heavy duty pneumatic tire with improved bead durability and prevention of ply separation of the turn-up and/or bead reinforcing layer as suggested by Miyazaki, see Miyazaki Col 2 lines 27-34.
Regarding claims 2-3, 5, modified Nakama discloses the inner end in the tire radial direction of the bead reinforcing rubber sheet 10 is extended to an inner side in the tire radial direction with respect to the bead innermost portion; and the inner end in the tire radial direction of the bead .
Claim 6 are rejected under 35 U.S.C. 103 as being unpatentable over Nakama (JP 2006-117186), in view of Miyazaki et al. (US 6,109,320), as applied to claim 1 above, and further in view of Galante et al. (US 4,941,523 – of record).
Regarding claim 6, modified Nakama does not explicitly disclose the organic fiber is formed by aliphatic polyamide.
Galante discloses the use of a flipper 70 which may be made of nylon (an aliphatic polyamide); and is advantageous for locking the annular tensile members to the bead apex which provides rigidity to the lower bead and sidewall area, see Galante, Column 4, Lines 10-21.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bead reinforcing structure of Nakama in the claimed manner as taught by Galante .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 and 5-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK S WILLIAMS whose telephone number is (571) 272-9776.  The examiner can normally be reached on Monday - Thursday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 


/CEDRICK S WILLIAMS/Examiner, Art Unit 1749